Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Michael J. Pennington on April 5, 2022.

The application has been further amended in the amendments dated 03/09/2022 as following: 

             Claim 1, after the last line which should be “store the height value at the first position in the non-transitory memory” because it matches the previous claim set, an unintended artifact has been introduced as the last line that appears to be an oversight in editing, this artifact for last line is omitted as: 
[[then by using known values for D, Y and the angle as well as values for dI and dR]].

               Claim 13 is amended to correct a typographical error at the end of the claim, by changing a semicolon to a period.

              Claim 19 is amended to append to the last word in claim 19, where it ends as follows:

             Information[[.]], and wherein the electronics are further configured to determine a distance in pixels for dL and dR, and to determine a distance m from the ground feature to the ground tracking apparatus using known values for D, Y, and the angle, and the determined values for dL and dR.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048. The examiner can normally be reached Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422